DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-11-03 (herein referred to as the Reply) where claim(s) 6, 8-10, 12-13, 17, 20-23 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 6, 10, 21-23 and 8-9, 12-13, 17, 20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, the Specification describes 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

That is, para 0060, describes that the DL RS is not mapped to an UL channel when using a predetermined frame configuration. Not being mapped is not the same as not being received. For example, the terminal can be still receive the DL-RS by other means even if base station did not map the DL-RS to the UL control channel (i.e., the base station can map it to a UL data plane channel instead). In another example, the terminal could receive the DL-RS from another base station in the UL resource.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.







35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Damnjanovic_892 (US20160112892) in view of Horiuchi_064 (US20120093064)
Claim(s) 6, 21
Damnjanovic_892 teaches
a receiver that receives a downlink reference signal that is allocated to a given time-domain location based on information, regarding mapping, provided by higher layer signaling; and UE receives downlink reference signals, from a BS, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <para. 0040-0041>.
	a processor that controls UE having processor and modules for carrying out embodiments.  <FIG(s). 1, 13; para. 0035, 0095>.
communication using one or more slot formats, UE and base station communicates in accordance with LTE/3GPP protocols, which includes controlling to communication in adherence to 3GPP frame and slot structures such as that exemplified in FIG. 2 or FIG. 5. <FIG(s). 2, 5; para. 0005, 0024, 0046>.
	the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, and CSI report, which is derived from a previously received downlink reference signal (DL-RS), is transmitted on PUSCH in one or more uplink symbols. The received downlink reference signal cannot be received in the same PUSCH uplink symbols that is used to transmit the CSI report because receipt of the DL-RS must occur prior to generating/transmitting the CSI report since the CSI report is calculated based on the measurements of the DL-RS and/or the UE only has knowledge when to send the CSI report when the DL-RS is received and therefore cannot transmit it at the same time. For example, as seen in FIG. 5 the receiving of the DL-RS may also include receiving signaling that includes a periodicity and an offset to be used for identifying when the CSI report is to be transmitted. Consequently, the UE does not receive the DL-RS and transmit the CSI report in the same symbol that is an UL resource in the current slot.  <FIG(s). 1, 2, 5, 6, 9; para. 0006, 0012, 0041, 0062-0064, 0066, 0103>.
time-domain locations supporting allocation of the downlink reference signal, including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Damnjanovic_892 does not explicitly teach
	wherein, in response to using a predetermined slot format of the one or more slot formats, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, and 
However in a similar endeavor, Horiuchi_064 teaches
	wherein, in response to using a predetermined slot format of the one slot format, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, UE receives a DL-RS in a predetermined OFDM symbol that is not for uplink. For example, FIG. 13 a format for symbols used for 4, 7, 11 DL-RS and not uplink. The slot can be considered a predetermined slot format because the DL-RS predetermined symbols (Variant 1 format from among variants 1-4). Accordingly in response to using the format of, e.g., FIG. 13, the UE would not receive the DL-RS any one of the applicable uplink symbols: 5, 6, 8 <FIG(s). 11, 13; para. 0159; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Damnjanovic_892 with the embodiment(s) disclosed by Horiuchi_064. One of ordinary skill in the art would have been motivated to make this modification in order to allow resources to be dynamically allocated to each apparatus in accordance with traffic. See para. 0022.
Claim(s) 8
Damnjanovic_892 teaches
	wherein the given time-domain location is configured in common for the plurality of slot formats.  Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.

Claim(s) 9, 17
Damnjanovic_892 teaches
wherein the plurality of slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols. Both legacy and low latency frame structures conform to established LTE standards where each subframe comprises slots and symbols within each slot. For each slot, each symbol within the slot is configured directed to be UL or DL or a special D/U symbol as seen in FIGS. 2-6.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Claim(s) 22
Damnjanovic_892 teaches
	a transmitter that provides, by higher layer signaling, information regarding mapping of a downlink reference signal which is allocated to a given time-domain location; and UE receives downlink reference signals, from a BS having a radio transmitter, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals.  <FIG(s). 10, 11, 12, 13; para. 0040-0041>.
	a processor that performs a control to map the downlink reference Base station maps the CSI reference signals to particular downlink symbols periodically < FIGs. 5; para. 0018, 0040-0041, 0063>]
	wherein time-domain locations supporting allocation of the downlink reference signal, including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Damnjanovic_892 does not explicitly teach
	a processor that performs a control to map the downlink reference signal using a predetermined slot format of one or more slot formats, 
However in a similar endeavor, Horiuchi_064 teaches
	a processor that performs a control to map the downlink reference signal in response to using a predetermined slot format of one or more slot formats, Relay base station maps a DL-RS in several predetermined OFDM symbols using Variant 1. For example, FIG. 13 shows symbols used for 4, 7, 11 DL-RS and not uplink. The slot can be considered a predetermined slot format because the DL-RS predetermined symbols (Variant 1 format from among variants 1-4). <FIG(s). 11, 13; para. 0159; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Damnjanovic_892 with the embodiment(s) disclosed by Horiuchi_064. One of ordinary skill in the art would have been motivated to make this modification in order to allow resources to be dynamically allocated to each apparatus in accordance with traffic. See para. 0022.

Claim(s) 23
Damnjanovic_892 teaches
a base station and a terminal, wherein:
the base station comprises:
a transmitter that provides, by higher layer signaling, information regarding mapping of a downlink reference signal which is allocated to a given time-domain location; and UE receives downlink reference signals, from a BS having a radio transmitter, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <FIGs. 10-13, para. 0018, 0040-0041, 0063>.
a first processor that performs a control to map the downlink reference signal Base station maps the CSI reference signals to particular downlink symbols periodically < FIGs. 5; para. 0018, 0040-0041, 0063>]
the terminal comprises:
a receiver that receives the downlink reference signal based on the information; and UE receives downlink reference signals, from a BS, in accordance with previously sent signaling from the BS. Such signaling may be received, for example, via radio resource control (RRC) signaling which is higher layer signaling and indicates when the DL reference signal are to be transmitted by a base station. The indication of "when" a CSI reference signal is to be transmitted is in accordance in the time-domain (for example the time-domain data structure of FIG. 2, 5-6). In some embodiments the indications of the DL-RS is based on periodic scheduling and in embodiments is based in aperiodic scheduling.  Accordingly, in at least one embodiment of the CSI-RS configuration maps a CSI-RS transmission over several periodic intervals. <FIGs. 10-13, para. 0018, 0040-0041, 0063>.
a second processor that 
controls communication using the one or more slot formats, UE and base station communicates in accordance with LTE/3GPP protocols, which includes controlling to communication in adherence to 3GPP frame and slot structures such as that exemplified in FIG. 2 or FIG. 5. <FIG(s). 2, 5; para. 0005, 0024, 0046>.
the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, and CSI report, which is derived from a previously received downlink reference signal (DL-RS), is transmitted on PUSCH in one or more uplink symbols. The received downlink reference signal cannot be received in the same PUSCH uplink symbols that is used to transmit the CSI report because receipt of the DL-RS must occur prior to generating/transmitting the CSI report since the CSI report is calculated based on the measurements of the DL-RS and/or the UE only has knowledge when to send the CSI report when the DL-RS is received and therefore cannot transmit it at the same time. For example, as seen in FIG. 5 the receiving of the DL-RS may also include receiving signaling that includes a periodicity and an offset to be used for identifying when the CSI report is to be transmitted. Consequently, the UE does not receive the DL-RS and transmit the CSI report in the same symbol that is an UL resource in the current slot.  <FIG(s). 1, 2, 5, 6, 9; para. 0006, 0012, 0041, 0062-0064, 0066, 0103>.
time-domain locations supporting allocation of the downlink reference signal, including the given time-domain location in which the downlink reference signal is allocated, are defined in common for a plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the downlink reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Damnjanovic_892 does not explicitly teach
the base station comprises:
a first processor that performs a control to map the downlink reference signal in response to using a predetermined slot format of one or more slot formats, and 
wherein, in response to using the predetermined slot format, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot	
However in a similar endeavor, Horiuchi_064 teaches
the base station comprises:
a first processor that performs a control to map the downlink reference signal in response to using a predetermined slot format of one or more slot formats, and Relay base station maps a DL-RS in several predetermined OFDM symbols using Variant 1. For example, FIG. 13 shows symbols used for 4, 7, 11 DL-RS and not uplink. The slot can be considered a predetermined slot format because the DL-RS predetermined symbols (Variant 1 format from among variants 1-4). Implicitly the mapping occurs upon selecting the format of FIG. 13 <FIG(s). 11, 13; para. 0159; Claim 10>.
wherein, in response to using the predetermined slot format, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot UE receives a DL-RS in a predetermined OFDM symbol that is not for uplink. For example, FIG. 13 a format for symbols used for 4, 7, 11 DL-RS and not uplink. The slot can be considered a predetermined slot format because the DL-RS predetermined symbols (Variant 1 format from among variants 1-4). Accordingly in response to using the format of, e.g., FIG. 13, the UE would not receive the DL-RS any one of the applicable uplink symbols: 5, 6, 8 <FIG(s). 11, 13; para. 0159; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Damnjanovic_892 with the embodiment(s) disclosed by Horiuchi_064. One of ordinary skill in the art would have been motivated to make this modification in order to allow resources to be dynamically allocated to each apparatus in accordance with traffic. See para. 0022.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BYUN_843 (US20190132843) in view of Damnjanovic_892 (US20160112892), and further view of Horiuchi_064 (US20120093064)
Claim(s) 10
BYUN_843 teaches
a transmitter that transmits an uplink reference signal by using a given time-domain location based on information, regarding mapping, provided by higher layer signaling; and transmits an uplink reference signal in a sub-band in accordance with information previously sent by the BS through higher layer signaling, said. Said information includes a subframe location, a transmission period and transmission duration for the uplink reference signal. Therefore said information can be considered mapping information as within the subframe a plurality of OFDM and RBs are mapped in accordance with 3GPP LTE. In another interpretation BYUN_843 teaches the information includes the number M of uplink sub-bands mapped to a downlink sub-band. One or more of the a subframe location, a transmission period and transmission duration are considered time-domain based locations. In a particular interpretation, the claimed "time domain location" corresponds to an uplink symbol in the subframe. <FIG(s). 13, 14, 2; para. 0020, 0056-0059, 0097, 0123-0128, 0134-0142>.
	a processor that  Device for wireless communication including a processor <FIG(s). 15; para. 0147-0150>.
controls communication using one or more slot formats, Communication in accordance with 3GPP LTE includes uplink transmission in accordance with the uplink slot format as defined in 3GPP LTE. For example communicating in accordance with the UL slot of FIG. 2 <FIG(s). 2; para. 0037, 0056-0057>.
the transmitter does not transmit the uplink reference signal in a symbol that is a downlink (DL) resource in a slot, and In the disclosed embodiment of a UE transmitting a uplink reference signal in accordance with the allocation information sent by the BS via higher layer signaling, BYUN_843 is silent with regards to the transmission of the UL RS occurring in a symbol that is a DL source of a slot. Therefore BYUN_843 implicitly teaches that the UE does not "does not transmit the uplink reference signal in a symbol that is a downlink (DL) resource in a slot" <FIG(s). 13, 14; para. 0095-0096, 0109-0111, 0123-0128, 0134-0142>.
time-domain locations supporting allocation of the uplink reference signal, transmits an uplink reference signal in a sub-band using one or more an uplink symbols within a subframe.  Further, wherein UL symbols supporting allocation of the UL reference signal would implicitly include the given UL symbol(s) in which the UL reference signal is allocated. That is, the given location in which a UL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of the uplink reference signal.” <FIG(s). 13, 14, 2; para. 0020, 0056-0059, 0097, 0123-0128, 0134-0142>.
	As discussed above, time-domain locations supporting allocation of a reference signal where the reference signal is particularly an uplink reference signal.

BYUN_843 does not explicitly teach
wherein, in response to using a predetermined slot format of the one or more slot formats, the transmitter does not transmit the uplink reference signal in a symbol that is a downlink (DL) resource in a slot, 
time-domain locations supporting allocation of the reference signal, including the given time-domain location used to transmit the reference signal, are defined in common for a plurality of slot formats
However in a similar endeavor, Damnjanovic_892 teaches
time-domain locations supporting allocation of the reference signal, including the given time-domain location used to transmit the uplink reference signal, are defined in common for a plurality of slot formats. Allocations of for a reference signal occur in time-based structures such as symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a  legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, the symbol used for reference signal transmission is the same structure with respect to a symbols used in the legacy structure and symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition. Further, wherein DL symbols supporting allocation of the downlink reference signal would implicitly include the given DL symbol(s) in which the downlink reference signal is allocated. That is, the given location in which a DL RS allocated would implicitly be part of the set that is “wherein time-domain locations supporting allocation of a reference signal.”  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.
However in a similar endeavor, Horiuchi_064 teaches
	wherein, in response to using a predetermined slot format of the one slot format, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot, UE receives a DL-RS in a predetermined OFDM symbol that is not for uplink. For example, FIG. 13 a format for symbols used for 4, 7, 11 DL-RS and not uplink. The slot can be considered a predetermined slot format because the DL-RS predetermined symbols (Variant 1 format from among variants 1-4). Accordingly in response to using the format of, e.g., FIG. 13, the UE would not receive the DL-RS any one of the applicable uplink symbols: 5, 6, 8 <FIG(s). 11, 13; para. 0159; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 and Damnjanovic_892 with the embodiment(s) disclosed by Horiuchi_064. One of ordinary skill in the art would have been motivated to make this modification in order to allow resources to be dynamically allocated to each apparatus in accordance with traffic. See para. 0022.
Claim(s) 12
BYUN_843 does not explicitly teach
wherein the given time-domain location is configured in common for the plurality of slot formats.
However in a similar endeavor, Damnjanovic_892 teaches
wherein the given time-domain location is configured in common for the plurality of slot formats. Allocations of the downlink RS occur in time-based structures such as downlink symbols. The base station is able to communicate in accordance with at least two different frame structures (i.e., a plurality of slot formats). See FIG. 2 where PCell uses a legacy TDD frame that is the top structure of the FIG. 2 and the SCell low latency-based structure that is different from the legacy frame structure. In one interpretation, the allocation would be considered "commonly defined" because each structure uses a commonly defined structure for a symbol. More particularly, a downlink symbol is the same structure with respect to downlink symbols used in the legacy structure and downlink symbols used in low latency frame. For example, both structures use the same OFDM type symbol definition.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.
Claim(s) 13, 20
BYUN_843 does not explicitly teach
wherein the plurality of slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols.
However in a similar endeavor, Damnjanovic_892 teaches
wherein the plurality of slot formats are configured respectively with respect to a transmission direction in units of a given number of symbols. Both legacy and low latency frame structures conform to established LTE standards where each subframe comprises slots and symbols within each slot. For each slot, each symbol within the slot is configured directed to be UL or DL or a special D/U symbol as seen in FIGS. 2-6.  <FIG(s). 1, 2; para. 0007, 0012, 0024, 0040-0041, 0054-0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BYUN_843 with the embodiment(s) disclosed by Damnjanovic_892. One of ordinary skill in the art would have been motivated to make this modification in order to enable reporting of channel state information in a system employing variable length transmission time intervals. See Background.



Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112: The Reply argues the USC112A rejection is incorrect because: since the terminal assumes that the downlink reference signal is not mapped to the uplink resource, that it would be clear to one of ordinary skill in the art that the user terminal receives only the downlink reference signal in a symbol that is not an uplink resource in a slot when using a predetermined slot format of the one or more slot formats.
At para. 0060 in the instant application it described that:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Reply incorrectly misinterprets para. 0060 in suggesting that “the user terminal receives only the downlink reference signal in a symbol that is not an uplink resource”
The above simply says the DL RS is assumed to be received in a symbol that is not an uplink resource which is not the logical equivalent of the Reply’s “user terminal receives only the downlink reference signal in a symbol that is not an uplink resource.” Para. 0060 does not exclude the possibility that the DL RS is received both in (1) a first symbol that is not the uplink resource and (2) a second symbol that occurs in the uplink resource.  The Reply’s arguments in suggesting that para. 0060 is stating that only (1) can occur is incorrect. Nowhere does para. 0060 suggest or explicitly state that “the user terminal receives only the downlink reference signal in a symbol that is not an uplink resource.”
Further, the above does still not address the fact that the condition of assuming the DL-RS is not mapped (which is described in para. 0060 in the instant application) is not the same as actually not receiving the DL-RS (which is what is being claimed). The Reply appears to argue that, if a particular base station does not map a signal to a resource, that inherently there is no other conceivable way a recipient device can receive that signal in that resource. This is analogous to the logic of: “If Michael did not allocated (map) me a Christmas card (signal) in December (resource) and I assume such, inherently it is impossible to receive the Christmas card in December from Michael’s wife or impossible that Michael can provide me with an un-allocated Christmas card”
Further, as known in the art, a base station can initially elect not to map a signal to resource and still choose to send that signal in that resource (i.e., known as the art as beaconing). The fact the para. 0060 uses the word “assuming” even suggests that intended scheduling and what actually happens is not set in stone.
Prior Art: Horiuchi_064 teaches “wherein, in response to using a predetermined slot format of the one slot format, the receiver does not receive the downlink reference signal in a symbol that is an uplink (UL) resource in a slot” as Horiuchi_064 teaches at least slot format of FIG 13 such that the UE in response to using the format of FIG. 13, does not receive DL-RS in e.g., symbol 5 which Is for uplink.
Furthermore, the added “in response to” in claim 22 does not have the same scope as the other independent claims: The limitation of claim 22 “a processor that performs a control to map the downlink reference signal in response to using a predetermined slot format of one or more slot formats” is different from “in response to using a predetermined slot format of the one or more slot formats, the receiver does not receive the downlink reference signal in a symbol…”
Accordingly, the arguments that claim 22 has the same limitations and are allowable for the same reasons given for claim 6 is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415

6443203